             Case 1:19-cr-10358-ADB Document 1 Filed 09/25/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                                Criminal No.


                V.                                      Violation:


CLIVE MCFARLANE,                                        Count One: Felon in Possession of a
                                                        Firearm and Ammunition
                                                        (18 U.S.C.§ 922(g)(1))
                      Defendant
                                                        Firearm Forfeiture Allegation:
                                                        (18 U.S.C. § 924(d); 28 U.S.C. § 2461(c))

                                         INDICTMENT


                                          COUNT ONE
                       Felon in Possession of a Firearm and Ammunition
                                     (18 U.S.C. § 922(g)(1))

The Grand Jury charges:

       On or about August 27, 2019, in Brockton, in the District of Massachusetts, the

defendant,

                                     CLIVE MCFARLANE,

knowing that he was previously convicted in a court of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess, in and affecting commerce, a firearm and

ammunition, that is, a Rohm Gesellschaft .25 caliber revolver bearing model number RG42 and

serial number I00I22, one round of Remington .25 AUTO caliber ammunition, and seven rounds

of Cascade Cartridges Inc. 25 AUTO caliber ammunition.

       All in violation of Title 18, United States Code, Section 922(g)(1).
             Case 1:19-cr-10358-ADB Document 1 Filed 09/25/19 Page 2 of 4




                            FIREARM FORFEITURE ALLEGATION
                        (18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c))

The Grand Jury further charges that:

       1.       Upon conviction ofthe offense in violation ofTitle 18, United States Code, Section

 922(g)(1) set forth in Count One of this Indictment, the defendant,

                                       CLIVE MCFARLANE,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1), and

Title 28, United States Code, Section 2461(c), any firearm or ammunition involved in or used in

any knowing commission of the offense.

       The property to be forfeited includes, but is not limited to, the following: a Rdhm

Gesellschaft .25 caliber revolver that bears model number RG42 and serial number 100122, one

round of Remington .25 AUTO caliber ammunition, and seven rounds of Cascade Cartridges Inc.

.25 AUTO caliber ammunition.


       2.       If any ofthe property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 924(d)(1), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant—

       (a)      cannot be located upon the exercise of due diligence;


       (b)      has been transferred or sold to, or deposited with, a third party;


       (c)      has been placed beyond the jurisdiction of the Court;


       (d)      has been substantially diminished in value; or.
             Case 1:19-cr-10358-ADB Document 1 Filed 09/25/19 Page 3 of 4




       (e)      has been commingled with other property which cannot be divided without
                difficulty;

then, it is the intention of the United States, pursuant to Title 28, United States Code, Section

2461(c), incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1, above.

       All pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States

Code, Section 2461(c).
          Case 1:19-cr-10358-ADB Document 1 Filed 09/25/19 Page 4 of 4




                                                           UE BI




                                                        REPERSON




MACKENZIE A. QUEENIN
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS


District of Massachusetts:    September 25, 2019
Returned into the District Court by the Grand Jurors and filed.




                                                        iPUTY CLERK

                                                           c^-•2-S -VH
